DETAILED ACTION
This office action follows a response filed on August 3, 2022.  Claims 1 and 15 were amended, and new claims 43 and 44 were added.  Claims 1, 2, 4-10, 12-21, 23, 43, and 44 are pending.  

Claim Rejections - 35 USC § 102 / 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 7-9, 12-14, 16-21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 2012/0035338).
Tan et al. discloses a solid catalyst component comprising a contact product of magnesium chloride, epoxychloropropane, and tributyl phosphate.  To this contact product is added dibutyl phthalate, TiCl4, 3,5-heptandiol dibenzoate, and diphenyl dimethoxysilane.  The collected solid catalyst component is devoid of carboxylic acid or anhydride materials.  Table 1-1 shows that the solid catalyst component has a d50 value of 26.6 µm, with a d10 value of 19.2 µm and a d90 value of 37.1 µm.  A polymerization catalyst is prepared by contacting the solid catalyst component with an alkylaluminum cocatalyst and an external electron donor compound selected from organic silicon compounds of general formula RnSi(OR′)4-n, which includes compounds dimethyl dimethoxysilane and methylcyclohexyl dimethoxysilane.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2012/0035338).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  Prior art is silent with regard to BET surface area of the solid catalyst component.  However, in light of the fact that the solid catalyst component of the prior art is substantially the same as that described in instant claims, reasonable basis exists to believe that the solid catalyst component exhibits substantially the same feature.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 5, 10, 15, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Subject of claims 5 and 10 have been incorporated into newly added independent claims 43 and 44.  Claim 15 was amended to exclude diol esters.  Claim 23 is drawn to formation of polymer particles of particular aspect ratio.  This feature is an extrinsic property related to polymerization conditions and not due to the catalyst system alone.  The prior art does not teach or suggest formation of such polymer particles.  

Claims 43 and 44 are allowed.

Response to Arguments
Applicant traverses the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 2012/0035338).  Applicant submits that each of the examples of the prior art teach preparation of a catalyst component containing dibutyl phthalate, and accordingly, prior art examples do not meet claimed requirement of use of non-phthalate electron donors.  Applicant’s arguments have been considered fully, but they are not persuasive.  
Claim is drawn to a solid catalyst comprising a non-phthalate internal electron donor.  The catalyst component disclosed in Tan et al. contains the polyhydroxy ester, 3,5-heptandiol dibenzoate, which is a non-phthalate internal electron donor.  While Tan et al. intends use of 3,5-heptandiol dibenzoate as a co-precipitant, the compound meets the structural requisite set forth in instant claim, and therefore, it adequately qualifies as internal donor.  Intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art material is capable of performing the intended use, then it meets the claim.  See MPEP § 2111.02.  
It is emphasized that claim does not exclude use of a phthalate internal donor.  It merely states that one internal donor is not a phthalate compound.  Note also that use of the transitional phrase “comprising”, does not exclude unrecited elements such as dibutyl phthalate.
Based on these considerations, the rejection of record has been maintained. 

  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        September 30, 2022